Citation Nr: 9931524	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  97-20 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to July 
1946.  The veteran died in January 1997.  The appellant is 
the veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was submitted in April 1997.  The statement of 
the case was issued in June 1997.  A substantive appeal was 
received in August 1997.  The Board remanded the case in June 
1998 for additional development of the evidence.


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1997.  The death 
certificate lists the immediate cause of death as cardiac 
arrest, due to or as a consequence of ischemic 
cardiomyopathy, due to or as a consequence of coronary heart 
disease.  No autopsy was performed.

2.  At the time of the veteran's death, service connection 
was in effect for left sero-fibrinous pleurisy, evaluated as 
10 percent disabling and for tonsillitis, evaluated as 
noncompensable.

3.  There is no competent medical evidence that ischemic 
cardiomyopathy or coronary heart disease was present in 
service or for many years after service.

4.  There is no competent evidence of a nexus between the 
cause of the veteran's death and his active service or that a 
service connected disability(ies) contributed substantially 
or materially to the cause of death.

5.  The appellant's claim for entitlement to service 
connection for the cause of the veteran's death is not 
plausible.


CONCLUSIONS OF LAW

1. The appellant's claim for entitlement to service 
connection for the cause of the veteran's death is not well-
grounded. 38 U.S.C.A. § 5107 (West 1991).


2. Entitlement to Chapter 35, Title 38 United States Code 
benefits is not established. 38 U.S.C.A. § 3501 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The certificate of death indicates that the veteran died on 
January [redacted], 1997 while hospitalized at Forbes Regional 
Hospital.  The immediate cause of death was listed as cardiac 
arrest, due to or as a consequence of ischemic 
cardiomyopathy, due to or as a consequence of coronary heart 
disease.  No autopsy was performed.  At the time of the 
veteran's death, service connection was in effect for left 
sero-fibrinous pleurisy, evaluated as 10 percent disabling 
and for tonsillitis, evaluated as noncompensable.

The service medical records show that the veteran was treated 
for acute severe sero-fibrinous pleurisy, tonsillitis and 
peritonsillar abscess.  The service medical records are 
negative for findings or diagnoses of ischemic cardiomyopathy 
or coronary heart disease.  

The post service medical records includes copies of reports 
of chest x-rays done at Forbes Regional Medical Center dated 
in August 1989, which were submitted by the appellant in July 
1998.  It is noted on those reports that the veteran was 
diagnosed to have had an acute myocardial infarction, but 
findings otherwise showed that the heart was normal.  The 
appellant also submitted a copy of an American Lung 
Association publication regarding pleurisy.  The remainder of 
the postservice medical records are negative for evidence of 
heart disease.

II.  Analysis

A.  Service connection for the cause of 
the veteran's death.

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, one which is plausible.  If she has not 
presented a well-grounded claim, her appeal must fail, and 
there is no duty to assist her further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The Board notes that by letter dated in July 
1998, the appellant was advised that she could submit 
clinical records from the Forbes Regional Medical Center 
related to the veteran's hospitalization and a signed 
statement from "Carol" from the American Lung Association 
regarding the veteran's death and pleurisy.  As noted above, 
the appellant submitted evidence in July 1998.  As will be 
explained below, the Board finds that her claim is not well-
grounded.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports. 38 C.F.R. 
§ 3.312(a)(1999).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (1999).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110 (West 1991).  Where the veteran served continuously 
for 90 days or more during a period of war or during 
peacetime service after December 31, 1946, and cardiovascular 
disease becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic".  Continuity of symptomatology 
is required only when the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that in order for a claim for 
service connection to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  For a claim of service connection for the cause 
of the veteran's death to be well-grounded, there must be 
competent medical evidence that an established service-
connected disorder caused or contributed to death, or medical 
evidence that the conditions involved in death are linked to 
service or to an established service-connected condition.  
Ruiz v. Gober, 10 Vet. App. 352 (1997); Johnson v. Brown, 8 
Vet. App. 423 (1995).

The Board concludes that the claim for entitlement to service 
connection for the cause of the veteran's death is not well-
grounded.  The appellant asserts that the veteran's service 
connected pleurisy caused or contributed to heart disease 
that led to his death.  However, the record does not contain 
competent medical evidence showing that heart disease which 
caused the veteran's death had its onset in service or was 
present to a compensable degree within one year following 
discharge from service.  In addition, there is no competent 
medical evidence showing any relationship between the cause 
of the veteran's death and his service connected 
disabilities.  Therefore, the second prong of Caluza has not 
been met with regard to the claim.  What is lacking to 
establish a well-grounded claim is competent medical evidence 
of nexus between the cause of the veteran's death and his 
active service or his service connected disabilities as 
required by the Court in Caluza.

The only evidence of record linking the veteran's death from 
heart disease to his active service are the contentions of 
the appellant.  The Court has held that lay evidence is 
inadequate to establish a medical nexus between the cause of 
the veteran's death and his active service.  Lay persons are 
only competent to testify as to what they actually observed 
and what is within the realm of their personal knowledge.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is not 
competent to prove a matter requiring medical expertise.  
Grottveit v. Brown, 5. Vet. App. 91 (1993).  The appellant is 
not medically trained and is not competent to testify as to 
the cause of the veteran's death.  Consequently, she has not 
met the initial burden for presenting a well grounded claim 
under 38 U.S.C.A. § 5107(a) as the lay evidence submitted 
does not cross the threshold of mere allegation.  Thus, since 
the claim lacks plausibility, it is not well-grounded.

A surviving spouse of any person, who died of a service 
connected disability or who had a permanent and total 
disability rating due to service connected disability in 
effect at the time of death, is entitled to Chapter 35 
benefits. 38 U.S.C.A. § 3501(a) (West 1991).  As it has been 
found that the veteran did not die due to a service connected 
disability, and as he did not have a permanent and total 
rating due to service connected disability in effect at the 
time of death, the appellant, who is his surviving spouse, is 
not entitled to Chapter 35 benefits.


ORDER

The appeal is denied.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

